—Order, Supreme Court, New York County (Lorraine Miller, J.), entered August 24, 1998, which, inter alia, granted defendant board’s motion to vacate the court’s prior order entered February 24, 1998 and to dismiss the complaint, and vacated a preliminary injunction against the sale of the two condominium units at issue, unanimously affirmed, with costs.
Although the two units in question have been sold, the issues raised on this appeal, involving plaintiffs claims as a contract vendee of those units, are not moot inasmuch as there remains pending an action by plaintiff for money damages allegedly sustained by it as a consequence of defendant condominium’s allegedly wrongful purchase of the units pursuant to a right of first refusal provision in its favor contained in the condominium by-laws. Turning to the merits, plaintiff, a mere contract vendee, lacks standing to enforce the condominium *66by-laws. We would also note that the board’s actions were taken in good faith to further a legitimate interest of the condominium corporation, especially when consideration is given to the corporation’s start-up financial status. Concur — Williams, J. P., Rubin, Saxe and Friedman, JJ.